Citation Nr: 1114415	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right knee anterior cruciate ligament (ACL) tear.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 2000 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question as to rating for a knee disability (ACL tear) currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized that rating issue on appeal as a claim for a higher initial evaluation of an original award.  Analysis of that issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  During the rating period on appeal, right knee anterior cruciate ligament (ACL) tear has been manifested by complaints of pain and subluxation; objectively, the clinical findings reflect a range of motion of at least 0 to 130 degrees, with no clinical evidence of subluxation or instability.


CONCLUSIONS OF LAW

1.  In the absence of a current disability, bilateral hearing loss was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated.  38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for a rating in excess of 10 percent for right knee anterior cruciate ligament (ACL) tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256 - 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.   

In VA correspondence, dated in August 2007, VA informed the appellant of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The correspondence also informed the appellant that that disability ratings and/or effective dates would be assigned if service connection was warranted.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication of the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini

Because the September 2007 rating decision granted the Veteran's claim of entitlement to service connection for a right torn ACL, that claim is now substantiated.  His filing of a notice of disagreement to the 2007 initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  This has been accomplished.

The January 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DCs) for rating the appellant's service connected disability.  The appellant was thus informed of what was needed to obtain higher initial ratings, to include the maximum under the DCs.  

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA examination and treatment records, and the statements of the Veteran.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board notes that a December 2008 VA examination report reflects that the Veteran had been treated approximately one year earlier by an "unknown physician" at M. M. in Peoria, Illinois, had been started on medication, with no diagnosis given.  The Veteran also reported that that treatment had been the last time he had received care.  Records from M.M. are not associated with the claims file.  Nevertheless, the Board finds that a remand to obtain them is not warranted.  The Veteran reported receiving care with an unknown physician in approximately December 2007.  The claims file includes VA examination reports from both August 2007 and December 2008.  Thus, the evidence of record includes an examination report from four months prior to the Veteran's appointment at M.M., and another examination report 12 months subsequent to the appointment at M.M.  The December 2008 VA examination report reflects that the Veteran had good results following the private appointment in approximately December 2007, with no problems.  Thus, the Board finds that it has sufficient evidence upon which to rate the Veteran's disability for the time period on appeal.  Moreover, the Board notes that the Veteran has been informed of what evidence is needed to support a higher rating, and has not provided VA with any private records or authorization to obtain any private records. 

VA examinations and opinions were provided in August 2007 (ACL) and December 2008 (ACL and audiologic).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the ACL examination, the Board finds that the VA examinations/opinions obtained in this case are more than adequate, as they are predicated on a review of the claims file, a physical examination of the Veteran, and an interview with the Veteran regarding his symptoms.  The examination reports provided findings for consideration in rating the disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

With regard to the audiology examination for the Veteran's bilateral hearing loss issue, the Board finds that this examination/opinion is also adequate, as it is based on a full audiometric examination of the Veteran and a review of his claims file.  It considers the pertinent evidence of record, to include statements of the Veteran regarding in-service, and post service, acoustic trauma.  Rationale was provided for the opinion proffered.  The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The rationale for such a requirement is that the functional effects are for consideration in rating the disability.  The Board finds, in the decision below, that service connection for bilateral hearing loss disability is not warranted; therefore, fully described functional effects are not needed.  Nevertheless, the claims file includes statements by the Veteran that he has difficulty hearing friends "calling out" and the media (television, radio, cell phone) requires high volumes.  (See August 2007 VA examination report.) 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria

Service connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2010), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating the knee

DC 5257 provides a 10 percent evaluation for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned when there is severe recurrent subluxation or lateral instability.  

DC 5260 provides a noncompensable rating when flexion is limited to 60 percent or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.  

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is warranted for leg extension limited to 20 degrees.  A 40 percent evaluation is warranted for leg extension limited to 30 degrees.  A 50 percent evaluation is warranted for leg extension limited to 45 degrees.

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Service connection for bilateral hearing loss disability

The Veteran avers that he has bilateral hearing loss disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability. 

A December 2008 VA audiology evaluation report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
05
10
LEFT
10
05
05
05
10

The word recognition score was 100 percent for the right ear and 98 percent for the left ear using the Maryland CNC word list test.  Thus, the December 2008 VA examination report reflects that the Veteran does not have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Moreover, the evidence does not include any private medical records, STRs, or VA medical records which indicate a hearing loss disability for VA purposes.  In addition, the Veteran's June 2005 report of medical history, dated less than two months prior to separation, reflects that he reported that he did not have a hearing loss, or ear trouble.

Thus, the weight of the evidence, is against a finding that the Veteran has a hearing loss disability for VA purposes. 

The Board recognizes the Veteran's claim that he believes that he has bilateral hearing loss.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he believes his hearing acuity is less than normal.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu, supra.  

As a service connection claim requires, at a minimum, competent credible evidence of a current disability, the Veteran's claim for service connection for bilateral hearing loss is not warranted in this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Initial Rating for right knee

In a September 2007 rating decision, service-connection was established for right torn ACL, evaluated as 10 percent disabling effective March 29, 2007.  Therefore, the rating period on appeal is from March 29, 2007.

The August 2007 VA examination report reflects that the Veteran reported that, with weather changes, he noted pain and stiffness of the knee.  On the date of the examination, he reported that he had no giving way or locking of the right knee.  He reported that he wore a hinged short knee brace, and had tried nonsteroidal anti-inflammatory drugs (NSAIDS) without relief of pain.  He further reported daily, or more often, episodes of dislocation or subluxation and locking one or two times a year.  He reported weekly flare-ups with moderate severity.  Upon physical examination, the Veteran's gait was noted to be normal, with no evidence of abnormal weight bearing.  His range of motion was 0 to 140 degrees of flexion and extension with no additional loss of motion on repetitive use and no pain noted.  

The December 2008 VA examination report reflects that the Veteran reported that he had a frequent stabbing pain located under the patella which was made worse with weather changes and made better with relaxing.  The Veteran denied weakness, heat, redness, instability, giving way, fatigability, lack of endurance, and deformity.  He reported that his knee had locked up four to five times in the past year.  He reported that he could walk two miles and carry 50 to 60 pounds 30 feet.  He reported that pain is progressively "a little worse" with increased frequently with weather changes.  He reported no change in functional ability over the past two years.  He further reported one to two periods of flare-ups per week of right knee pain, described as moderate to severe, lasting 10 to 15 minutes precipitated by extreme cold weather and/or walking several hours a day.  During flare-ups, there was no additional limitation.  He had not worn a knee brace since August 2007.  He treated with NSAIDS with good response.  The Board also notes that the Veteran stated that he had not sought treatment for his right knee in approximately one year, had good results with medication, and had no other appointment scheduled or planned for the right knee.

Upon examination, it was noted that his gait was normal, with no evidence of abnormal weight bearing.  There was no right knee crepitus and no ankylosis.  Flexion was 0 to 130 degrees with no additional limited range of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Flexion and extension were 0 to 130 degrees with no additional limited range of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Flexion and extension were noted to be "not painful".  There was normal anterior-posterior (A-P) stability, and lateral stability.  The diagnosis was status post right knee cruciate ligament repair with residual pain, normal examination.

As noted above, DC 5257 provides a 10 percent evaluation for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned when there is severe recurrent subluxation or lateral instability.  The words "slight", "moderate", and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

The Board finds that the evidence of record reflects no more than slight recurrent subluxation or lateral instability.  As noted above, the August 2007 VA examination report reflects that the Veteran had no instability, but reported daily or more often episodes of dislocation or subluxation; however he reported no episodes for that day.  Historically, the Board also notes that an April 2005 STR, nine months after the Veteran's surgery, reflects that he was returned to full duty and full exercise, with no issues.  A June 2005 STR reflects that the Veteran denied any locking or giving out of the knee, although he noted prior knee surgery.  Thus, the earliest clinical report of post service episodes of subluxation is in August 2007.  At that examination, no instability was noted, and the examiner recommended that the Veteran avoid over use of the knee brace and to rehabilitate and train the knee to take the weight loading.  

The December 2008 VA examination report reflects that the Veteran denied instability or giving way of the knee.  He reported that he can walk two miles and carry 50 to 60 pounds 30 feet.  He reported no change in functional ability over the past two years.  Notably, he had not worn a knee brace since August 2007, and upon examination, there was normal anterior-posterior (A-P) stability, and lateral stability.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent under DC 5257 is not warranted as the evidence is against a finding of moderate or severe recurrent subluxation or lateral instability.  There have been no clinical findings of instability or subluxation upon examination, the Veteran noted no effusion with subluxation, and no continued treatment was sought for subluxation or instability.

The evidence also indicates that a compensable rating is not warranted under DC 5260 because the Veteran's flexion has not been limited to 45 degrees or less during any of the time period on appeal.  The evidence further reflects that a compensable rating is not warranted under DC 5261 because the Veteran's extension has not been limited to 10 degrees or more during any of the time period on appeal.

The Board has considered other knee-related diagnostic codes to determine if any would result in compensable rating, but finds none.  DC 5256 is inapt because there is no medical evidence of any ankylosis associated with the Veteran's right knee disability.  DC 5258 is inapt because there is no medical evidence of dislocated semilunar cartilage.  DC 5259 is inapt because there is no medical evidence of removal of semilunar cartilage.  There is also no medical evidence of nonunion or malunion of the tibia or fibula, or of acquired traumatic genu recurvatum with weakness and insecurity in weight bearing; thereby, negating the application of DCs 5262 and 5263.  

Finally, the Board has considered whether the Veteran should be separately rated for a scar of the right knee, but finds that he should not.  The December 2008 VA examination report reflects a 5.0 x .3 centimeter well healed scar on the right knee which was superficial not tender, with no adherence to underlying tissues.  It had a normal texture, no loss of covering skin, no elevation or depression, no inflammation, no edema, no keloid formation, no indurations, no inflexibility, no gross distortion, and no asymmetry.  There was no limitation of movement or other function due to the scar.  It was of normal color without hypo or hyper pigmentation.  Thus, the evidence does not reflect that the Veteran warrants a separate rating for his scar.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate the Veteran's level of impairment and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of right knee anterior cruciate ligament (ACL) tear is denied.


REMAND

The Veteran's STRs are negative for any complaints of, or treatment for, tinnitus.  The Veteran reported on his June 2005 report of medical history that he had no ear trouble.  The Veteran was afforded a VA examination on the issue of entitlement to service connection for tinnitus in December 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2008 VA report reflects that the Veteran reported that he noticed tinnitus approximately one year earlier, or in approximately 2007, and that he had it occasionally following loud noise exposure such as from a leaf blower or dog grooming equipment (vacuum/blower).  The December 2008 VA examiner opined that the Veteran had transient tinnitus, and that such transient tinnitus was not considered recurrent tinnitus.  The Board notes that "recurrent" tinnitus is necessary for service connection under Diagnostic Code 6260.

The claims file includes an August 2007 VA examination report for the Veteran's right knee.  The report reflects that, at that time, the Veteran reported that he noticed ringing in the ears in 2004.  The Board notes that this statement conflicts with the Veteran's June 2005 report of medical history, in which he reported that he had no ear trouble, and with the December 2008 VA examination report.  Nevertheless, the Board finds that a supplemental opinion should be obtained for the VA examiner to consider this reported earlier onset of tinnitus.  In addition, a further explanation of transient tinnitus versus recurrent tinnitus would be helpful to the Board in adjudicating the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request the December 2008 VA examiner to provide a supplemental opinion which states a rationale for his previous opinion regarding the Veteran's tinnitus, with consideration of the Veteran's statement in 2007 that he first noticed tinnitus in 2004, (See August 2007 VA examination report for the Veteran's right knee), and the Veteran's June 2005 report of medical history, in which he reported that he had no ear trouble.  In addition, the examiner should, if possible, provide an explanation of transient tinnitus versus recurrent tinnitus. 

2.  If the December 2008 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine if the Veteran has recurrent tinnitus, and if so, the etiology.  The examiner should consider the entire claims folder, to include the Veteran's prior reported statements in June 2005 (report of medical history), August 2007 (VA examination for knee), and December 2008 (VA audiology examination).  All necessary tests should be performed.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has recurrent tinnitus causally related to his military service.  The examiner should consider, and indicate that he/she has considered, the claims file.  Any opinion expressed should be accompanied by a complete rationale, and should include consideration of the above noted evidence.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


